DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Wilson on 11 January 2022.
The application has been amended as follows: 
With regard to Claim 1, line 2, replace “600” with ---350---.
Cancel Claim 2.
With regard to Claim 3, line 1, replace “600” with ---350---.
Cancel Claim 4.
With regard to Claim 3, last line, between “compressible” and the period “.”, add ---wherein said feed screen increases cross flow velocity in the feed channel and thereby promotes a high turbulence near the membrane surface as compared to a feed screen without flattening and removal of tangent points---.
Cancel Claim 16.



Claim Interpretation
With regard to the phrase “promotes a high turbulence” in Claims 1 and 3, the phrase is defined in [0075], which refers to a screen which increases cross flow velocity in a channel (e.g., a feed channel) and promotes mixing near the membrane surface.
Allowable Subject Matter
Claims 1, 3, 6-9, and 11-15 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive. Schindler fails to disclose thermal calendaring for the removal of tangent points, and none of the cited prior art teach removal of tangent points providing for promoting high turbulence at the membrane surface thereby reducing polarization phenomena near the membrane surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777